            Case 2:16-cv-02032-CM Document 308 Filed 01/31/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DIGITAL ALLY, INC.,                                 )
                                                    )
                               Plaintiff,           )
                                                    )
v.                                                  )
                                                    )        Case No. 2:16-cv-02032
                                                    )
TASER INTERNATIONAL, INC.,                          )
                                                    )
                                                    )
                               Defendant.
                                                    )

 DECLARATION OF THOMAS PATTON IN SUPPORT OF DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT OF NO INFRINGEMENT, NO WILLFUL
      INFRINGEMENT, AND NO ENTITLEMENT TO CONVOYED SALES


 I, Thomas Patton, hereby declare as follows:

       1.       I am an attorney with the law firm of Shook, Hardy & Bacon, L.L.P., located at

2555 Grand Blvd., Kansas City, Missouri 64108, and am counsel for Defendant TASER

International, Inc. (“TASER”) in the above-captioned action. I am admitted to the bar of the State

of Missouri. I am also admitted, pursuant to D. Kan. Rule 83.5.4(a) and (c), to practice in U.S.

District Court for the District of Kansas, and have appeared in this action.

       2.       I make this declaration in support of TASER’s Motion for Summary Judgment.

Unless otherwise noted, all of the facts stated herein are based on my own personal knowledge, as

well as facts reasonably available to me, and if called upon to testify I could and would do so

competently thereto.

       3.       Attached hereto as Exhibit A is a true and accurate copy of U.S. Patent No.

9,253,452, the sole patent asserted in this case.




                                                    1
            Case 2:16-cv-02032-CM Document 308 Filed 01/31/19 Page 2 of 5




       4.       Attached hereto as Exhibit B is a true and accurate excerpted copy of the Expert

Report of Dr. Scott Nettles, Ph.D., Regarding Defendant’s Infringement of U.S. Patent No.

9,253,452, served on October 23, 2018. (FILED UNDER SEAL)

       5.       Attached hereto as Exhibit C is a true and accurate excerpted copy of the December

19, 2018 deposition of Dr. Scott Nettles. (FILED UNDER SEAL)

       6.       Attached hereto as Exhibit D is a true and accurate copy of Exhibit B of Digital

Ally’s Infringement Contentions for U.S. Patent No. 9,253,452. (FILED UNDER SEAL)

       7.       Attached hereto as Exhibit E is a true and accurate excerpted copy of the

September 19, 2018 deposition transcript of Matthew Andrews. (FILED UNDER SEAL)

       8.       Attached hereto as Exhibit F is a true and accurate excerpted copy of the August

27, 2018 deposition transcript of Robert Haler. (FILED UNDER SEAL)

       9.        Attached hereto as Exhibit G is a true and accurate excerpted copy of the August

22, 2018 deposition transcript of Kenneth McCoy. (FILED UNDER SEAL)

       10.      Attached hereto as Exhibit H is a true and accurate excerpted copy of the August

23, 2018 deposition transcript of Darrin McCoy. (FILED UNDER SEAL)

       11.      Attached hereto as Exhibit I is a true and accurate .pdf copy of bates numbered

document TI_00041365, titled “EVIDENCE.com Strategic Overview.”

       12.      Attached hereto as Exhibit J is a true and accurate copy of Taser’s First

Supplemental Response to Digital Ally’s Third Set of Interrogatories, served on October 8, 2018.

(FILED UNDER SEAL)

       13.      Attached hereto as Exhibit K is a true and accurate .pdf copy of bates numbered

document TI_000592550, titled “Evidence.com – 2009 Innovation Awards Winner: Software.”




                                                2
          Case 2:16-cv-02032-CM Document 308 Filed 01/31/19 Page 3 of 5




        14.   Attached hereto as Exhibit L is a true and accurate copy of Taser’s First

Supplemental Response to Digital Ally’s First Set of Interrogatories, served on October 8, 2018.

(FILED UNDER SEAL)

        15.   Attached hereto as Exhibit M is a true and accurate copy of Digital Ally’s

Infringement Contentions, served on May 17, 2016. (FILED UNDER SEAL)

        16.   Attached hereto as Exhibit N is a true and accurate copy of Exhibit A, to Taser’s

Supplemental Response to Digital’s Interrogatory No. 3, served on June 21, 2018. (FILED

UNDER SEAL)

        17.   Attached hereto as Exhibit O is a true and accurate excerpted copy of the

September 25, 2018 deposition transcript of Isaiah Fields. (FILED UNDER SEAL).

        18.   Attached hereto as Exhibit P is a true and accurate excerpted copy of the September

12, 2018 deposition transcript of Stanton Ross. (FILED UNDER SEAL)

        19.   Attached hereto as Exhibit Q is a true and accurate copy of Digital’s Objections

and Response to Taser’s Fourth Set of Interrogatories, served on May 29, 2018. (FILED UNDER

SEAL)

        20.   Attached hereto as Exhibit R is a true and accurate copy of Taser’s Fourth Set of

Interrogatories to Digital Ally, Inc., served on April 20, 2018. (FILED UNDER SEAL)

        21.   Attached hereto as Exhibit S is a true and accurate copy of Taser’s Preliminary

Invalidity Contentions, served July 5, 2016. (FILED UNDER SEAL)

        22.   Attached hereto as Exhibit T is a true and accurate copy of Taser’s Supplemental

Invalidity Contentions, served March 30, 2018. (FILED UNDER SEAL).




                                               3
         Case 2:16-cv-02032-CM Document 308 Filed 01/31/19 Page 4 of 5




       23.    Attached hereto as Exhibit U is a true and accurate copy of Taser’s First

Supplemental Objections and Answers to Digital Ally’s Second Set of Interrogatories, served on

October 8, 2018. (FILED UNDER SEAL)

       24.    Attached hereto as Exhibit V is a true and accurate copy of Taser’s Second

Supplemental Response to Digital Ally’s Fourth Set of Interrogatories, served on October 8, 2018.

(FILED UNDER SEAL)

       25.    Attached hereto as Exhibit W is a true and accurate excerpted copy of the October

26, 2018 Invalidity Expert Report of Dan Schonfeld. (FILED UNDER SEAL)

       26.    Attached hereto as Exhibit X is a true and accurate excerpted copy of the

November 21, 2018 Noninfringement Expert Report of Dan Schonfeld, regarding U.S. Patent No.

9,253,452. (FILED UNDER SEAL)

       27.    Attached hereto as Exhibit Y is a true and accurate copy of Taser’s First

Supplemental Response to Digital Ally’s Sixth Set of Interrogatories, served on October 8, 2018.

(FILED UNDER SEAL)

       28.    Attached hereto as Exhibit Z is a true and accurate excerpted copy of IPR2017-

00515 Decision Paper 10, July 6, 2017.

       29.    Attached hereto as Exhibit AA is a true and accurate excerpted copy of IPR2017-

00775 Decision Paper 12, August 3, 2017.

       30.    Attached hereto as Exhibit AB is a true and accurate copy of excerpts from the

Expert Report of Ms. Julie Davis, served October 23, 2018. (FILED UNDER SEAL)

       31.    Attached hereto as Exhibit AC is a true and accurate copy of excerpts from the

September 27, 2018 deposition of Joshua Isner. (FILED UNDER SEAL)




                                               4
            Case 2:16-cv-02032-CM Document 308 Filed 01/31/19 Page 5 of 5




          32.   Attached hereto as Exhibit AD is a true and accurate copy of bates numbered

document produced at TI_000592540, titled “Axon Plans & Pricing.”

          33.   Attached hereto as Exhibit AE is a true and accurate excerpted copy of the

December 25, 2018 deposition transcript of Julie Davis. (FILED UNDER SEAL)

          34.   Attached hereto as Exhibit AF is a true and accurate .pdf copy of excerpts from the

document produced as natively at TI_000712516. (FILED UNDER SEAL)

          35.   Attached hereto as Exhibit AG is a true and accurate copy of excerpts from the

Expert Report of Christine Hammer, served November 21, 2018. (FILED UNDER SEAL)

          36.   Attached hereto as Exhibit AH is a true and accurate .pdf copy of excerpts of bates

numbered document produced natively at TI_000592739. (FILED UNDER SEAL)

          37.   Attached hereto as Exhibit AI is a true and accurate copy of Taser’s First

Supplemental Response to Digital Ally’s Fifth Set of Interrogatories, served on October 8, 2018.

(FILED UNDER SEAL)

          38.   Attached hereto as Exhibit AJ is a true and accurate .pdf copy of bates numbered

document produced at TI_000592623, titled “Officer Safety Plan.”

                I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



Executed January 31, 2019


                                                 /s/ Thomas M. Patton
                                                 Thomas M. Patton




                                                 5
9127785
